

Exhibit 10.1



> >  
> > 
> > EXECUTION COPY

--------------------------------------------------------------------------------


$800,000,000

FIVE-YEAR  CREDIT AGREEMENT


dated as of


August 18, 2004


among


KINDER MORGAN, INC.


The Lenders Party Hereto



CITIBANK, N.A.,
as Administrative Agent, the Issuing Bank
and the Swingline Lender,

WACHOVIA BANK, NATIONAL ASSOCIATION and
JPMORGAN CHASE BANK,
as Co-Syndication Agents

and

THE BANK OF TOKYO-MITSUBISHI, LTD. and
SUNTRUST BANK,
as co-Documentation Agents


_________________________

CITIGROUP GLOBAL MARKETS INC. and
WACHOVIA CAPITAL MARKETS, LLC
as Joint Bookrunners and Joint Lead Arrangers


    



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Page    ARTICLE I Definitions

1

   SECTION 1.01 Defined Terms

1

SECTION 1.02 Classification of Loans and Borrowings

11

SECTION 1.03 Terms Generally

11

SECTION 1.04 Accounting Terms; GAAP

11

   ARTICLE II The Credits

12

  

SECTION 2.01 Commitments 12 SECTION 2.02 Loans and Borrowings 12 SECTION 2.03
Requests for Revolving Borrowings 12 SECTION 2.04 Reserved 13 SECTION 2.05
Swingline Loans 13 SECTION 2.06 Letters of Credit 14 SECTION 2.07 Funding of
Borrowings 17 SECTION 2.08 Interest Elections 18 SECTION 2.09 Termination and
Reduction of Commitments 19 SECTION 2.10 Repayment of Loans; Evidence of Debt 19
SECTION 2.11 Prepayment of Loans 20 SECTION 2.12 Fees 21 SECTION 2.13 Interest
22 SECTION 2.14 Alternate Rate of Interest 22 SECTION 2.15 Increased Costs 23
SECTION 2.16 Break Funding Payments 24 SECTION 2.17 Taxes 24 SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs 25 SECTION 2.19
Mitigation Obligations; Replacement of Lenders 26

  

ARTICLE III Representations and Warranties

27

  

SECTION 3.01 Organization; Powers 27 SECTION 3.02 Authorization; Enforceability
27 SECTION 3.03 Governmental Approvals; No Conflicts 27 SECTION 3.04 Financial
Condition; No Material Adverse Change 28 SECTION 3.05 Properties 28 SECTION 3.06
Litigation and Environmental Matters 28 SECTION 3.07 Compliance with Laws and
Agreements 28 SECTION 3.08 Investment and Holding Company Status 29 SECTION 3.09
Taxes 29 SECTION 3.10 ERISA 29 SECTION 3.11 Disclosure 29 SECTION 3.12 Foreign
Assets Control Regulations, etc. 29

-i-

--------------------------------------------------------------------------------

  

ARTICLE IV Conditions

30

  

SECTION 4.01 Effective Date 30 SECTION 4.02 Each Credit Event 31 SECTION 4.03
Conditions Precedent to Conversions 31

  

ARTICLE V Affirmative Covenants

31

  

SECTION 5.01 Financial Statements; Ratings Change and Other Information 31
SECTION 5.02 Notices of Material Events 33 SECTION 5.03 Existence; Conduct of
Business 34 SECTION 5.04 Payment of Obligations 34 SECTION 5.05 Maintenance of
Properties; Insurance 34 SECTION 5.06 Books and Records; Inspection Rights 34
SECTION 5.07 Compliance with Laws 34 SECTION 5.08 Use of Proceeds 34

  

ARTICLE VI Negative Covenants

35

  

SECTION 6.01 Financial Covenants 35 SECTION 6.02 Liens 35 SECTION 6.03
Fundamental Changes 35 SECTION 6.04 Transactions with Affiliates 36 SECTION 6.05
Capital Lease Obligations 36

  

ARTICLE VII Events of Default 36    ARTICLE VIII The Administrative Agent 38   
ARTICLE IX Miscellaneous 40

  

SECTION 9.01 Notices 40 SECTION 9.02 Waivers; Amendments 41 SECTION 9.03
Expenses; Indemnity; Damage Waiver 41 SECTION 9.04 Successors and Assigns 42
SECTION 9.05 Survival 45 SECTION 9.06 Counterparts; Integration; Effectiveness
45 SECTION 9.07 Severability 45 SECTION 9.08 Right of Setoff 46 SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process 46 SECTION 9.10
WAIVER OF JURY TRIAL 46 SECTION 9.11 Headings 47 SECTION 9.12 Confidentiality 47
SECTION 9.13 Interest Rate Limitation 47 SECTION 9.14 Existing Credit Facilities
47 SECTION 9.15 Electronic Communications 48

> > -ii-

--------------------------------------------------------------------------------



SCHEDULES:



Schedule 1.01-A -- Pricing Schedule
Schedule 1.01-B -- Existing Letters of  Credit
Schedule 2.01 -- Commitments



EXHIBITS:



Exhibit A -- Form of Assignment and Assumption
Exhibit B-1 -- Form of Opinion of Borrower's Kansas Counsel
Exhibit B-2 -- Form of Opinion of Borrower's New York Counsel

 

-iii-

--------------------------------------------------------------------------------

     CREDIT AGREEMENT dated as of August 18, 2004, among KINDER MORGAN, INC., a
Kansas corporation, the LENDERS party hereto, CITIBANK, N.A., as Administrative
Agent, the Issuing Bank and the Swingline Lender, WACHOVIA BANK, NATIONAL
ASSOCIATION and JPMORGAN CHASE BANK, as Co-Syndication Agents, and The Bank of
Tokyo-Mitsubishi, Ltd. and SunTrust Bank, as Co-Documentation Agents.

     

The parties hereto agree as follows:



ARTICLE I

Definitions

     

SECTION 1.01 Defined Terms  As used in this Agreement, the following terms have
the meanings specified below:



          

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.



          

"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



          

"Administrative Agent" means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.



          

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



          

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



          

"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.



          

"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.



          

"Applicable Rate" means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the Facility Fees or the Utilization Fees payable
hereunder, as the case may be, the applicable rate per annum (expressed in bps)
set forth in the Pricing Schedule under the caption "ABR Spread", "Eurodollar
Spread", "Facility Fee Rate" or "Utilization Fee Rate", as the case may be.



          

"Approved Fund" has the meaning assigned to such term in Section 9.04.



-1-

--------------------------------------------------------------------------------

          

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.



          

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.



          

"Benefit Arrangement" means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.



          

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.



          

"Borrower" means Kinder Morgan, Inc., a Kansas corporation.



          

"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.



          

"Borrowing Request" means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.



          

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.



          

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.



          

"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) during any period of twelve consecutive calendar months, individuals who
were directors of the Borrower on the first day of such period shall cease to
constitute a majority of the board of directors of the Borrower.



          

"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender's or the Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.



-2-

--------------------------------------------------------------------------------

          

"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.



          

"Code" means the Internal Revenue Code of 1986, as amended from time to time.



          

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
increased pursuant to Section 2.01 or reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender's Commitment is set forth on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable, as such obligation may be reduced or increased
pursuant to this Agreement. The initial aggregate amount of the Lenders'
Commitments is US $800,000,000.



          

"Consolidated Assets" means the total amount of assets appearing on the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries,
prepared in accordance with GAAP as of the date of the most recent regularly
prepared consolidated financial statements prior to the taking of any action for
the purposes of which the determination is being made.



          

"Consolidated Indebtedness" of any Person means at any date the sum (without
duplication) of (i) the Indebtedness of such Person and its Consolidated
Subsidiaries, determined on a consolidated basis as of such date plus (ii) the
excess (if any) of the Trust Preferred Securities of such Person over 10% of the
Consolidated Total Capitalization of such Person at such date.



          

"Consolidated Net Income" means, for any period, the net income of the Borrower
and its Consolidated Subsidiaries before extraordinary items, determined on a
consolidated basis for such period.



          

"Consolidated Net Tangible Assets" means, at the date of any determination
thereof, the total amount of assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities, excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed and (ii) current maturities of long-term debt
and preferred stock; (b) all reserves for depreciation and other asset valuation
reserves but excluding reserves for deferred federal income taxes arising from
accelerated depreciation or otherwise; (c) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangible assets carried as an asset; and (d) all appropriate adjustments on
account of minority interests of other Persons holding common stock in any
Subsidiary; all as set forth, or on a pro forma basis would be set forth, on a
consolidated balance sheet of the Borrower and its Subsidiaries for their most
recently completed fiscal quarter, prepared in accordance with GAAP.



          

"Consolidated Net Worth" of any Person means at any date the sum (without
duplication) of (i) the consolidated stockholders' equity of such Person and its
Consolidated Subsidiaries, determined as of such date plus (ii) the Trust
Preferred Securities of such Person; provided that the amount of Trust Preferred
Securities added pursuant to this clause (ii) shall not exceed 10% of
Consolidated Total Capitalization of such Person at such date.



          

"Consolidated Subsidiary" of any Person means at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.



-3-

--------------------------------------------------------------------------------

          

"Consolidated Total Capitalization" of any Person means at any date the sum of
Consolidated Indebtedness of such Person and Consolidated Net Worth of such
Person, each determined as of such date.



          

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.



          

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.



          

"dollars" or "$" refers to lawful money of the United States of America.



          

"Effective Date" means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).



          

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.



          

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.



          

"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.



          

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.



          

"ERISA Group" means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code.



          

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.



          

"Event of Default" has the meaning assigned to such term in Article VII.



          

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the



-4-

--------------------------------------------------------------------------------

Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender's failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender's assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).

          

"Existing 364-Day Credit Facility" means the credit facility governed by that
certain $445,000,000 Amended and Restated 364-Day Credit Agreement, dated
October 14, 2003, by and among Kinder Morgan, Inc., the lenders party thereto
and Citibank, N.A., as administrative agent, as amended.



          

"Existing Credit Facilities" means, collectively, the Existing 364-Day Credit
Facility and the Existing Multi-Year Credit Facility.



          

"Existing Letters of Credit" means the letters of credit issued under the
Existing Multi-Year Credit Facility listed on Schedule 1.01-B.



          

"Existing Multi-Year Credit Facility" means the credit facility governed by that
certain $337,022,222 Three-Year Credit Agreement, dated October 15, 2002, by and
among Kinder Morgan, Inc., the lenders party thereto and JPMorgan Chase Bank, as
administrative agent, as amended.



          

"Facility Fee" has the meaning assigned to such term in Section 2.12(a).



          

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.



          

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.



          

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.



          

"GAAP" means generally accepted accounting principles in the United States of
America.



          

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.



-5-

--------------------------------------------------------------------------------

          

"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.



          

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.



          

"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.



          

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services or any other similar obligation upon which
interest changes are customarily paid (excluding trade accounts payable incurred
in the ordinary course of business), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others (provided that in the
event that any Indebtedness of the Borrower or any Subsidiary shall be the
subject of a Guarantee by one or more Subsidiaries or by the Borrower, as the
case may be, the aggregate amount of the outstanding Indebtedness of the
Borrower and the Subsidiaries in respect thereof shall be determined by
reference to the primary Indebtedness so guaranteed, and without duplication by
reason of the existence of any such Guarantee), (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.



          

"Indemnified Taxes" means Taxes other than Excluded Taxes.



          

"Index Debt" means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.



          

"Information Memorandum" means the Confidential Information Memorandum dated
July 2004 relating to the Borrower and the Transactions.



-6-

--------------------------------------------------------------------------------

          

"Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.



          

"Interest Payment Date" means, (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.



          

"Interest Period" means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.



          

"Issuing Bank" means Citibank, N.A., in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.06(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term "Issuing Bank" shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.



          

"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.



          

"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.



          

"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term "Lenders"
includes the Swingline Lender.



          

"Letter of Credit" means any Existing Letter of Credit or any letter of credit
issued pursuant to this Agreement.



          

"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the



-7-

--------------------------------------------------------------------------------

London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the "LIBO Rate"
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

          

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.



          

"Loans" means the loans made by the Lenders to the Borrower pursuant to this
Agreement.



          

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, or financial condition
of the Borrower and the Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform any of its obligations under this Agreement or (c) the
rights of or benefits available to the Lenders under any material provision of
this Agreement.



          

"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
"principal amount" of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.



          

"Material Subsidiary" means any Consolidated Subsidiary the consolidated assets
of which constitute 10% or more of Consolidated Assets.



          

"Maturity Date" means August 18, 2009.



          

"Moody's" means Moody's Investors Service, Inc.



          

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.



          

"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.



          

"Participant" has the meaning set forth in Section 9.04.



          

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.



          

"Permitted Encumbrances" means:



-8-

--------------------------------------------------------------------------------

          

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;



          

(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;



          

(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;



          

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;



          

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;



          

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;



          

(g) any interest or title of a lessor in property subject to any Capital Lease
Obligation or operating lease which, in each case, is permitted under this
Agreement; and



          

(h) Liens in favor of collecting or payor banks resulting from a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
the Borrower or any Subsidiary on deposit with or in possession of such bank;



provided

that the term "Permitted Encumbrances" shall not include any Lien securing
Indebtedness, except as provided in clause (g) above.



          

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.



          

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any member of the
ERISA Group is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.



          

"Pricing Schedule" means the schedule attached hereto as Schedule 1.01 and
identified as such.



          

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.



          

"Register" has the meaning set forth in Section 9.04.



-9-

--------------------------------------------------------------------------------

          

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.



          

"Required Lenders" means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing greater than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments hereunder.



          

"Responsible Officer" means the Chairman, Vice Chairman, President, any Vice
President, Chief Executive Officer, Chief Financial Officer, Controller or
Treasurer of the Borrower.



          

"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.



          

"Revolving Loan" means a Loan made pursuant to Section 2.03.



          

"S&P" means Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc.



          

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.



          

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.



          

"Subsidiary" means any subsidiary of the Borrower.



          

"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.



          

"Swingline Lender" means Citibank, N.A., in its capacity as lender of Swingline
Loans hereunder.



          

"Swingline Loan" means a Loan made pursuant to Section 2.05.



-10-

--------------------------------------------------------------------------------

          

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.



          

"Transactions" means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
Existing Letters of Credit and the issuance of Letters of Credit hereunder.



          

"Trust Preferred Securities" means, with respect to the Borrower, mandatorily
redeemable capital trust securities of trusts which are Subsidiaries and the
subordinated debentures of the Borrower in which the proceeds of the issuance of
such capital trust securities are invested, including, without limitation,
$275,000,000 of such securities outstanding at the Effective Date.



          

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.



          

"Utilization Fee" has the meaning assigned to such term in Section 2.12(b).



     

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type (e.g., a
"Eurodollar Revolving Loan"). Borrowings also may be classified and referred to
by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurodollar
Borrowing") or by Class and Type (e.g., a "Eurodollar Revolving Borrowing").



     

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.



     

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.



-11-

--------------------------------------------------------------------------------

ARTICLE II

The Credits

     

SECTION 2.01 Commitments (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender's Revolving Credit Exposure exceeding such
Lender's Commitment or (ii) the sum of the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.



          

(b)    The Borrower shall have the right, without the consent of the Lenders but
with the prior approval of the Administrative Agent, not to be unreasonably
withheld, to cause from time to time an increase in the total Commitments of the
Lenders by adding to this Agreement one or more additional Lenders or by
allowing one or more Lenders to increase their respective Commitments; provided,
however, (i) no Default or Event of Default shall have occurred hereunder which
is continuing, (ii) no such increase shall cause the aggregate Commitments
hereunder to exceed $1,000,000,000, and (iii) no Lender's Commitment shall be
increased without such Lender's consent.



     

SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender's failure to make Loans
as required.



          

(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.



          

(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Each Swingline Loan shall be
in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of twelve
Eurodollar Borrowings outstanding.



          

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Loan if the Interest Period requested with respect thereto would end after the
Maturity Date.



     

SECTION 2.03 Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall



-12-

--------------------------------------------------------------------------------

be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

                    

(i)    the aggregate amount of the requested Borrowing;



                    

(ii)    the date of such Borrowing, which shall be a Business Day;



                    

(iii)    whether such Borrowing is to be an ABR Borrowing or a
     Eurodollar Borrowing;



                    

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period
     to be applicable thereto, which shall be a period contemplated by the
definition of the
     term "Interest Period"; and



                    

(v)    the location and number of the Borrower's account to which
     funds are to be disbursed, which shall comply with the requirements of
Section 2.07.



If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.

     

SECTION 2.04 Reserved.



     

SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the
total Revolving Credit Exposures exceeding the total Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.



          

(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.



          

(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice



-13-

--------------------------------------------------------------------------------

shall specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender's
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender's Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

     

SECTION 2.06 Letters of Credit.  (a)  General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.



          

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $200,000,000 and (ii) the sum of
the total Revolving Credit Exposures shall not exceed the total Commitments.
Upon the issuance, amendment, renewal or extension of each Letter of Credit, the
Issuing



-14-

--------------------------------------------------------------------------------

Bank will notify the Administrative Agent, who, in turn, will notify the
Lenders, of the amount and type of such Letter of Credit that is issued,
amended, renewed or extended pursuant to this Agreement.

          

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.



          

(d)    Participations. On the Effective Date with respect to Existing Letters of
Credit and by the issuance of each other Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.



          

(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $5,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower's obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender's Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or



-15-

--------------------------------------------------------------------------------

a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

          

(f)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.



          

(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.



          

(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of



-16-

--------------------------------------------------------------------------------

this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

          

(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(c). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term "Issuing Bank" shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.



          

(j)     Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 51% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (ii) a Change in Control shall occur, the Borrower shall deposit in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower's
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 51% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.



          

(k)    Existing Letters of Credit. The parties hereto acknowledge that on and
after the Effective Date the Existing Letters of Credit shall be Letters of
Credit issued by the Issuing Bank for the account of the Borrower pursuant to
this Agreement.



     

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section



-17-

--------------------------------------------------------------------------------

2.05. The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

          

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or prior to 12:00 noon, New York
City time, on such date in the case of an ABR Borrowing) that such Lender will
not make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender's Loan
included in such Borrowing.



     

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.



          

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.



          

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:



  

           

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

  

           

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

-18-

--------------------------------------------------------------------------------

  

           

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

  

           

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

          

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.



          

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.



     SECTION 2.09 Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

          

(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.



          

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.



          

(d)    The Commitments shall automatically terminate on the date a Change in
Control occurs.



     

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to the Swingline Lender



-19-

--------------------------------------------------------------------------------

the then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the date that is seven days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

          

(b)    On the date that a Change in Control occurs, the Borrower shall repay the
outstanding principal amount of the Loans and all other amounts outstanding
hereunder and shall comply with the provisions of Section 2.06(j).



          

(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.



          

(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.



          

(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.



          

(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).



     

SECTION 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section.



          

(b)    If at any time the aggregate outstanding principal amount of the
Revolving Credit Exposures exceeds the sum of the total Commitments, the
Borrower shall prepay the Revolving Loans in an amount equal to such excess.
Each prepayment of Loans pursuant to this Section 2.11 shall be accompanied by
payment of accrued interest on the amount prepaid to the date of prepayment and,
in the case of prepayments of Eurodollar Loans, any amounts payable pursuant to
Section 2.16.



          

(c)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, on
the date of prepayment, or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of



-20-

--------------------------------------------------------------------------------

prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

     

SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee (the "Facility Fee"), which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender, whether used or unused, during the period from and including the
Effective Date to but excluding the Maturity Date (provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such Facility Fee shall continue to accrue on the daily amount of such
Lender's Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure). Accrued Facility Fees shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing September 30, 2004 and on the date the Loans are paid in full. All
Facility Fees shall be computed on the basis of a year of 365 or 366 days, as
the case may be, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).



          

(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender at all times when the aggregate outstanding principal amount of the
Loans plus the LC Exposure and the Swingline Exposure is greater than 50% of the
Commitments a utilization fee (the "Utilization Fee") computed at the Applicable
Rate on the daily amount of the Revolving Credit Exposure of such Lender.
Accrued Utilization Fees shall be payable in arrears on the last day of March,
June, September and December of each year, commencing September 30, 2004, and on
the date the Loans are paid in full. All Utilization Fees shall be computed on
the basis of a year of 365 or 366 days, as the case may be, and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).



          

(c)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at a
rate per annum equal to 0.125% times the daily maximum amount available to be
drawn under each Letter of Credit issued, renewed or extended during the
Availability Period, but not to exceed in any event 0.125% of the original face
amount of each Letter of Credit so issued, renewed or extended. The Borrower
also agrees to pay the Issuing Bank's standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or the
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on or before the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 Business Days
after demand. All participation fees



-21-

--------------------------------------------------------------------------------

and fronting fees shall be computed on the basis of a year of 365 or 366 days,
as the case may be, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

          

(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.



          

(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Facility Fees,
Utilization Fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.



     

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.



          

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.



          

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.



          

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.



          

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.



     

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:



          

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or



          

(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect



-22-

--------------------------------------------------------------------------------

the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

     

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:



  

           

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

  

          

(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participation in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

          

(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the Issuing Bank's capital or on the capital of
such Lender's or the Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.



          

(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.



          

(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's



-23-

--------------------------------------------------------------------------------

right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or the Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender's or the Issuing Bank's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

          

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(c) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that such Lender would pay for a deposit equal to the principal amount
of such Loan for the period from the date of such payment, conversion, failure
or assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
LIBO Rate for such Interest Period, over (ii) the amount of interest that such
Lender would earn on such principal amount for such period if such Lender were
to invest such principal amount for such period at the interest rate that would
be bid by such Lender (or an Affiliate of such Lender) for dollar deposits from
other banks in the Eurodollar market at the commencement of such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.



     

SECTION 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.



          

(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.



          

(c)    The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such



-24-

--------------------------------------------------------------------------------

payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

          

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.



          

(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.



          

(f)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.



     

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.



          

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then



-25-

--------------------------------------------------------------------------------

due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

          

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.



          

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.



          

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.



     

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts



-26-

--------------------------------------------------------------------------------

payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.

          

(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.



ARTICLE III

Representations and Warranties

     

The Borrower represents and warrants to the Lenders that:



     

SECTION 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.



     

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
Borrower's corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.



     

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and such matters relating to performance as
would ordinarily be done in the ordinary course of business after the Effective
Date, (b) will not violate any applicable law or regulation or any order of any
Governmental Authority, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower, (d) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the



-27-

--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries, and (e) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
except for breaches, violations and defaults under clauses (b) and (d) that
neither individually nor in the aggregate could reasonably be expected to result
in a Material Adverse Effect.

          

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries and
the related consolidated statements of income, common stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2003, reported
on by Pricewaterhouse Coopers LLP, independent public accountants and set forth
in the Borrower's 2003 Form 10-K, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2004, set forth in the Borrower's
latest Form 10-Q, present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of the Borrower and
its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.



          

(b)    As of the Effective Date, since December 31, 2003, there has been no
material adverse change in the business, assets, liabilities (actual or
contingent), operations, or financial condition of the Borrower and the
Subsidiaries taken as a whole.



     

SECTION 3.05 Properties (a) Each of the Borrower and the Subsidiaries has good
title to, or valid leasehold or other interests in, all its real and personal
property material to its business, except for Liens permitted pursuant to
Section 6.02.



     

SECTION 3.06 Litigation and Environmental Matters. (a) Except as disclosed in
the most recent Annual Report on Form 10-K delivered by the Borrower to the
Lenders, there is no action, suit or proceeding by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (ii) that involves this Agreement or the Transactions.



          

(b) In the ordinary course of its business, the Borrower conducts an ongoing
review of the effect of Environmental Laws on the business, operations and
properties of the Borrower and the Subsidiaries, in the course of which it
identifies and evaluates associated liabilities and costs (including any capital
or operating expenditures required for clean-up or closure of properties
currently or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted threat, any costs or liabilities in connection with
off-site disposal of wastes or Hazardous Materials, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, the Borrower has reasonably concluded
that such associated liabilities and costs, including the costs of compliance
with Environmental Laws, are unlikely to result in a Material Adverse Effect.



     

SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate for the Borrower and its
Subsidiaries, could not reasonably be expected to result in a Material Adverse
Effect.



-28-

--------------------------------------------------------------------------------

     

SECTION 3.08 Investment and Holding Company Status. Neither the Borrower nor any
of its Subsidiaries is (a) an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a "holding company"
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.



     

SECTION 3.09 Taxes. The Borrower and the Subsidiaries have caused to be filed
all federal income tax returns and other material tax returns, statements and
reports (or obtained extensions with respect thereto) which are required to be
filed and have paid or deposited or made adequate provision in accordance with
GAAP for the payment of all taxes (including estimated taxes shown on such
returns, statements and reports) which are shown to be due pursuant to such
returns, except for taxes as are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP and where the failure to pay such taxes (individually or in the aggregate
for the Borrower and the Subsidiaries) would not have a Material Adverse Effect.



     

SECTION 3.10 ERISA. Each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA, which waiver, failure or liability could reasonably be
expected to result in a Material Adverse Effect.



     

SECTION 3.11 Disclosure. All information heretofore furnished by the Borrower to
the Administrative Agent or any Lender for purposes of or in connection with
this Agreement or any transaction contemplated hereby is, and all such
information hereafter furnished by the Borrower to the Administrative Agent or
any Lender will be, true and accurate in all material respects on the date as of
which such information is stated or certified. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
syndication or negotiation of this Agreement or delivered hereunder (as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.



     SECTION 3.12 Foreign Assets Control Regulations, etc.

          

(a)    Neither any Letter of Credit nor any part of the proceeds of the Loans
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.



          

(b)    Neither the Borrower nor any Subsidiary (i) is, or will become, a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person. The
Borrower and the Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.



          

(c)    Neither any Letter of Credit nor any part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party,



-29-

--------------------------------------------------------------------------------

official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to the Borrower or one of the Subsidiaries.

ARTICLE IV

Conditions

     

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):



          

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.



          

(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Polsinelli Shalton & Welte, P.C., Kansas counsel for the Borrower, and
Bracewell & Patterson, L.L.P., counsel for the Borrower, substantially in the
forms of Exhibit B-1 and B-2, and covering such other matters relating to the
Borrower, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsels to deliver such
opinions.



          

(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.



          

(d)    The Administrative Agent shall be reasonably satisfied that that all
required consents and approvals of any Governmental Authority and any other
Person in connection with the transactions contemplated by this Section 4.01
shall have been obtained and remain in effect (except where the failure to
obtain such approvals would not have a Material Adverse Effect).



          

(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.



          

(f)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.



          (g)    The Administrative Agent shall have received a written
irrevocable notice from the Borrower terminating the Existing Credit Facilities
(including all commitments thereunder) and directing the Administrative Agent to
prepay by wire transfer, in immediately available funds, in full any loans and
other amounts then outstanding thereunder, together with accrued interest
thereon and any unpaid fees then accrued.

-30-

--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on August 31, 2004 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

     

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (including any Loan made or Letter of Credit issued
(including for the purpose of the Existing Letters of Credit) on the initial
date of Borrowing), is subject to the satisfaction of the following conditions:



          

(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit
(in either case, unless any representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall be correct as
of such earlier date), as applicable.



          

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.



Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

     

SECTION 4.03 Conditions Precedent to Conversions. Notwithstanding the foregoing,
the obligation of the Lenders to convert or continue any existing Borrowing into
or as a Eurodollar Borrowing is subject to the condition precedent that on the
date of such conversion or continuation no Default or Event of Default shall
have occurred and be continuing or would result from the making of such
conversion. The acceptance of the benefits of each such conversion or
continuation shall constitute a representation and warranty by the Borrower to
each of the Lenders that no Default or Event of Default shall have occurred and
be continuing or would result from the making of such conversion or
continuation.



ARTICLE V

Affirmative Covenants

     

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:



     

SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:



          

(a)    before the earlier of (i) 100 days after the end of each fiscal year of
the Borrower and (ii) 10 days after filing with the Securities and Exchange
Commission is required, its audited consolidated balance sheet and related
statements of operations, common stockholders' equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the



-31-

--------------------------------------------------------------------------------

previous fiscal year, all reported on by, and accompanied by an opinion (without
a "going concern" or like qualification or exception and without any
qualification or exception as to the scope of such audit) of, Pricewaterhouse
Coopers L.L.P. or other independent public accountants of recognized national
standing to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; provided, however, that (x)
if the Borrower has timely made its Annual Report on Form 10-K available on
"EDGAR" and/or on its home page on the worldwide web (at the date of this
Agreement located at http://www.kindermorgan.com) and complied with the last
grammatical paragraph of this Section 5.01 in respect thereof, and (y) if said
Annual Report contains such consolidated balance sheet and related statements of
operations, common stockholders' equity and cash flows, and the report thereon
of such independent public accountants (without qualification or exception, and
to the effect, as specified above), then the Borrower shall be deemed to have
satisfied the requirements of this clause (a);

          

(b)    before the earlier of (i) 50 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower and (ii) five days
after filing with the Securities and Exchange Commission is required, its
consolidated balance sheet and related statements of operations, common
stockholders' equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal yearend audit adjustments and the
absence of footnotes; provided, however, that (x) if the Borrower has timely
made its Quarterly Report on Form 10-Q available on "EDGAR" and/or on its home
page on the worldwide web (at the date of this Agreement located at
http://www.kindermorgan.com) and complied with the last grammatical paragraph of
this Section 5.01 in respect thereof, and (y) if said Quarterly Report contains
such consolidated balance sheet and related statements of operations, common
stockholders' equity and cash flows, and such certifications, then the Borrower
shall be deemed to have satisfied the requirements of this clause (b);



          

(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.01, and (iii) stating whether any change
in GAAP or in the application thereof that has an effect on the financial
statements of the Borrower or on the calculation of the financial covenants
pursuant to Section 6.01 has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate or on such financial covenant calculations;



          

(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate (which certificate may be limited to the extent required by
accounting rules or guidelines) of the accounting firm that reported on such
financial statements stating (i) whether they obtained knowledge during the
course of their examination of such financial statements of any Default ;
provided, however, that such accountants shall not be liable to anyone by reason
of their failure to obtain knowledge of any Default which would not be disclosed
in the course of an audit conducted in accordance with GAAP, and (ii) confirming
the calculations set forth in the certificate delivered simultaneously therewith
pursuant to clause (c) above;



          

(e)    without duplication of any other requirement of this Section 5.01,
promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other



-32-

--------------------------------------------------------------------------------

materials filed by the Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

          

(f)    promptly after Moody's or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;



          

(g)    within five Business Days after any officer of the Borrower obtains
knowledge of any Default, if such Default is then continuing, a certificate of
the Financial Officer of the Borrower setting forth the details thereof and the
action which the Borrower is taking or proposes to take with respect thereto;
and



          

(h)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.



Information required to be delivered pursuant to Section 5.01(a), 5.01(b), or
5.01(e) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Administrative Agent that such information has
been posted on "EDGAR" or the Borrower's website or another website identified
in such notice and accessible by the Administrative Agent and the Lenders
without charge (and the Borrower hereby agrees to provide such notice); provided
that such notice may be included in a certificate delivered pursuant to Section
5.01(c).

     

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:



          

(a)    if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any "reportable event" (as defined in Section 4043 of
ERISA) (other than such event as to which the 30-day notice requirement is
waived) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security in an amount that could reasonably be
expected to have a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take; and



          

(b)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.



-33-

--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

     

SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03.



     

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, before the same shall become delinquent or in default, pay
its obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.



     SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

     SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice during
normal business hours, to visit and inspect its properties, to examine and make
extracts from its books and records (subject to compliance with confidentiality
agreements and applicable copyright law), and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

     

SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.



     

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used only for
(a) payment in full of all amounts owing under the Existing Credit Facilities,
(b) working capital, and (c) general lawful corporate purposes, including but
not limited to providing liquidity for commercial paper backup. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X. Letters of Credit will be issued only (a) to
support obligations in connection with the working capital and business needs of
the Borrower, and (b) in respect of the purchase of goods or services in the
ordinary course of business.



-34-

--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

     

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:



     

SECTION 6.01 Financial Covenants.



          

(a)    Indebtedness.



          

(i)    Consolidated Indebtedness of the Borrower. The Consolidated Indebtedness
of the Borrower shall at no time exceed 65.0% of the Consolidated Total
Capitalization of the Borrower.



          

(ii)    Total Consolidated Indebtedness of Consolidated Subsidiaries. The
aggregate Indebtedness of all Consolidated Subsidiaries of the Borrower
(excluding Indebtedness of a Consolidated Subsidiary of the Borrower to the
Borrower or to another Consolidated Subsidiary of the Borrower) shall at no time
exceed 10% of the Consolidated Indebtedness of the Borrower.



          

(iii)    Consolidated Indebtedness of Material Subsidiaries. The Consolidated
Indebtedness of each Material Subsidiary shall at no time exceed 65.0% of the
Consolidated Total Capitalization of such Material Subsidiary.



     

SECTION 6.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:



          

(a)    Permitted Encumbrances;



          

(b)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof; and



          

(c)    Liens not otherwise permitted by the foregoing clauses of this Section
securing Indebtedness in an aggregate principal or face amount at any date not
to exceed 10% of Consolidated Net Tangible Assets.



     

SECTION 6.03 Fundamental Changes. (a) The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all of its assets, or all or substantially all of the Equity
Interests of any of



-35-

--------------------------------------------------------------------------------

its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) if
the Borrower is involved in any such transaction, (x) any Person may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, or (y) if the Borrower is not the surviving entity, (A) the Person
formed by or surviving such transaction or the recipient of any such sale,
transfer, lease or other disposition of assets, assumes all Obligations, (B) the
Person formed by or surviving such transaction or the recipient of any such
sale, transfer lease or other disposition, is organized under the laws of the
United States or any state thereof, and (C) the Borrower has delivered to the
Administrative Agent an officer's certificate and an opinion of counsel, each
stating that such consolidation, merger, transfer, lease or other disposition
complies with the provisions hereof, (ii) any Person may merge into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary, (iii)
any Subsidiary may sell, transfer, lease or otherwise dispose of its assets to
the Borrower or to another Subsidiary and (iv) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and such liquidation or
dissolution is not materially disadvantageous to the Lenders.

          

(b)    The Borrower will not, and will not permit any of its Material
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto.



     

SECTION 6.04 Transactions with Affiliates. The Borrower will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm's-length basis from unrelated third parties and (b)
transactions between or among the Borrower and the wholly-owned Subsidiaries not
involving any other Affiliate.



     

SECTION 6.05 Capital Lease Obligations. The Borrower will not, and will not
permit any of the Subsidiaries to, incur any Capital Lease Obligations if, after
giving effect to the incurrence of such Capital Lease Obligations, the aggregate
principal amount of all outstanding Capital Lease Obligations of the Borrower
and the Subsidiaries would exceed $500,000,000.



ARTICLE VII

Events of Default

     

If any of the following events ("Events of Default") shall occur:



          

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;



          

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;



-36-

--------------------------------------------------------------------------------

          

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;



          

(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(g), 5.03 (with respect to the Borrower's
existence) or 5.08 or in Article VI;



          

(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after the earlier of (i) written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (ii) a Responsible Officer of the Borrower becomes aware of
such failure;



          

(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period (not to exceed 30 days);



          

(g)    any event or condition occurs that results in the acceleration of the
maturity of any Material Indebtedness or requires the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity of any
Material Indebtedness; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness so long as such Indebtedness
is paid in full when due;



          

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;



          

(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admit ting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;



          

(j)    the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its material debts as they become
due;



          (k)    one or more judgments for the payment of money in an aggregate
amount in excess of $75,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall

-37-

--------------------------------------------------------------------------------

not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment; or

          

(l)     any member of the ERISA Group shall fail to pay when due an amount which
it shall have become liable to pay under Title IV of ERISA; or notice of intent
to terminate a Plan shall be filed under Title IV of ERISA by any member of the
ERISA Group, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Plan; or a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan must be terminated; or there shall occur a complete
or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation; and in each of the foregoing instances such condition could
reasonably be expected to result in a Material Adverse Effect;



then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

     

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.



     

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.



     

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the



-38-

--------------------------------------------------------------------------------

Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

     

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.



     

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.



     

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in



-39-

--------------------------------------------------------------------------------

respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

     

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.



     

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent under Section 9.03(a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.



ARTICLE IX

Miscellaneous

     

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:



  

          

(i)    if to the Borrower, to it at One Allen Center, 500 Dallas, Suite 1000,
Houston, Texas 77002, Attention of Park Shaper (Telecopy No. (713) 495-2782);

  

          

(ii)    if to the Administrative Agent, to it at 2 Penns Way, Suite 200, New
Castle, Delaware 19720, Attention of Janet Wallace (Telecopy No. (212)
994-0961), with a copy to 1200 Smith Street, Suite 2000, Houston, Texas 77002,
Attention of Joronne Jeter (Telecopy No. (713) 654-2849);

  

          

(iii)     if to the Issuing Bank, to it at 2 Penns Way, Suite 200, New Castle,
Delaware 19720, Attention of Janet Wallace (Telecopy No. (212) 994-0961), with a
copy to 1200 Smith Street, Suite 2000, Houston, Texas 77002, Attention of
Joronne Jeter (Telecopy No. (713) 654-2849);

  

          

(iv)    if to the Swingline Lender, to it at 2 Penns Way, Suite 200, New Castle,
Delaware 19720, Attention of Janet Wallace (Telecopy No. (212) 994-0961), with a
copy to 1200 Smith Street, Suite 2000, Houston, Texas 77002, Attention of
Joronne Jeter (Telecopy No. (713) 654-2849); and   

          

(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

          

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to Section 9.15.



-40-

--------------------------------------------------------------------------------

          

(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.



     

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.



          

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of "Required Lenders" or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be.



     

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof, (ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.



-41-

--------------------------------------------------------------------------------

          

(b)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an "Indemnitee") against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.



          

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.



          

(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.



          

(e)    All amounts due under this Section shall be payable not later than thirty
days after written demand therefor.



     

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.



-42-

--------------------------------------------------------------------------------

          

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:



               

(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

  

               

(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment or to an Affiliate of such assigning Lender.   

          

(ii)    Assignments shall be subject to the following additional conditions:

  

               

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing;

  

               

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
  

               

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

  

               

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

     

For the purposes of this Section 9.04(b), the term "Approved Fund" has the
following meaning:



     

"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

  

          

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall,



-43-



--------------------------------------------------------------------------------

  



to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17
and 9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.



          

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.



          

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

          (c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender sell
participations to one or more banks or other entities (a "Participant") in all
or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

-44-

--------------------------------------------------------------------------------

  

  

          

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

          

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.



     

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and the
issuance of Letters of Credit, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.



     

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.



     

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



-45-

--------------------------------------------------------------------------------

     

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.



     

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.



          

(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.



          

(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.



          

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.



     

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



-46-

--------------------------------------------------------------------------------

     

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.



     

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
"Information" means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.



     

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.



     

SECTION 9.14 Existing Credit Facilities. The undersigned agree and acknowledge
that, except for provisions that expressly provide for their survival of
termination, each Existing Credit Facility shall be terminated on the Effective
Date and all Commitments thereunder (as defined in each Existing Credit
Facility) and risk participations in Letters of Credit (as defined in each
Existing Credit Facility) shall be terminated on the Effective Date, and the
undersigned waive any right to receive any notice of such termination. Notice of
termination given to any other Bank (as defined in each Existing Credit
Facility) on the Effective Date shall constitute effective termination of such
Existing Credit Facility with respect to such Bank. Each Lender that was a party
to either Existing Credit Facility agrees to return to the



-47-

--------------------------------------------------------------------------------

Borrower, with reasonable promptness, all Notes (as defined in each Existing
Credit Facility) delivered by the Borrower to such Lender under such Existing
Credit Facility.

     

SECTION 9.15 Electronic Communications



          

(a)    Borrower hereby agrees that, unless otherwise requested by the
Administrative Agent, it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement, (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder or (v) initiates or responds to legal process (all
such non-excluded information being referred to herein collectively as the
"Communications") by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format acceptable to the Administrative Agent to oploanswebadmin@citigroup.com
(or such other e-mail address designated by the Administrative Agent from time
to time).



          

(b)    Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the "Platform"). Nothing in this
Section 9.15 shall prejudice the right of the Administrative Agent to make the
Communications available to the Lenders in any other manner specified in this
Agreement.



          

(c)    Borrower hereby acknowledges that certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
"Public Lender"). The Borrower hereby agrees that (i) Communications that are to
be made available on the Platform to Public Lenders shall be clearly and
conspicuously marked "PUBLIC" which, at a minimum, shall mean that the word
"PUBLIC" shall appear prominently on the first page thereof, (ii) by marking
Communications "PUBLIC," the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws, (iii) all
Communications marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated "Public Investor," and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked "PUBLIC" as being suitable only for posting on a portion of the Platform
not designated "Public Investor."



          

(d)    Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of this Agreement. Each Lender agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.



-48-

--------------------------------------------------------------------------------

          

(e)    Each party hereto agrees that any electronic communication referred to in
this Section 9.15 shall be deemed delivered upon the posting of a record of such
communication (properly addressed to such party at the e-mail address provided
to the Administrative Agent) as "sent" in the e-mail system of the sending party
or, in the case of any such communication to the Administrative Agent, upon the
posting of a record of such communication as "received" in the e-mail system of
the Administrative Agent; provided that if such communication is not so received
by the Administrative Agent during the normal business hours of the
Administrative Agent, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Administrative Agent.



          

(f)    Each party hereto acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and there are
confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided "as is" and "as available," (iii)
none of the Administrative Agent, its affiliates nor any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, the "Citigroup Parties") warrants the adequacy of the Platform or
the accuracy or completeness of any Communications, and each Citigroup Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform.



 

[Signatures on Following Page]

-49-

--------------------------------------------------------------------------------

     

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 

   KINDER MORGAN, INC.
  
   By: /s/ JOSEPH LISTENGART     Name: Joseph Listengart Title: Vice President

 

[KMI FIVE-YEAR CREDIT AGREEMENT -1]

--------------------------------------------------------------------------------

      CITIBANK, N.A., individually and as Administrative Agent, Issuing Bank and
Swingline Lender
  
   By: /s/ JORONNE JETER    Name: Joronne Jeter Title: Attorney-in-Fact

 

[KMI FIVE-YEAR CREDIT AGREEMENT -2]

--------------------------------------------------------------------------------

      WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Co-Syndication
Agent,
  
   By: /s/ RUSSELL CLINGMAN    Name: Russell Clingman Title: Director

 

[KMI FIVE-YEAR CREDIT AGREEMENT -3]

--------------------------------------------------------------------------------

      JPMORGAN CHASE BANK, individually and as Co-
Syndication Agent,
  
   By: /s/ ROBERT W. TRABAND    Name: ROBERT W. TRABAND Title: VICE PRESIDENT

 

[KMI FIVE-YEAR CREDIT AGREEMENT -4]

--------------------------------------------------------------------------------

      THE BANK OF TOKYO-MITSUBISHI, LTD., HOUSTON
AGENCY, Individually and as Co-Documentation Agent
  
   By: /s/ KELTON GLASSCOCK    Name: Kelton Glasscock Title: Vice President &
Manager

 

[KMI FIVE-YEAR CREDIT AGREEMENT -5]

--------------------------------------------------------------------------------

     

SUNTRUST BANK, individually and as Co-
Documentation agent
  
  

By: /s/ KELLEY BRUNSON    Name: Kelley Brunson Title: Vice President

 

[KMI FIVE-YEAR CREDIT AGREEMENT -6]

--------------------------------------------------------------------------------

      HARRIS NESBITT FINANCING, INC.
  
   By: /s/ CAHAL B. CARMODY    Name: Cahal B. Carmody Title: Vice President

 

[KMI FIVE-YEAR CREDIT AGREEMENT -7]

--------------------------------------------------------------------------------

      BARCLAYS BANK PLC
  
   By: /s/ NICHOLAS A BELL    Name: NICHOLAS A. BELL Title: DIRECTOR LOAN
TRANSACTION MANAGEMENT

 

[KMI FIVE-YEAR CREDIT AGREEMENT -8]

--------------------------------------------------------------------------------

      THE ROYAL BANK OF SCOTLAND plc
  
   By: /s/ MATTHEW J. MAIN    Name: MATTHEW J. MAIN Title: SENIOR VICE PRESIDENT

 

[KMI FIVE-YEAR CREDIT AGREEMENT -9]

--------------------------------------------------------------------------------

      WILLIAM STREET COMMITMENT
CORPORATION
(Recourse only to assets of William Street Commitment
Corporation)
  
      By: /s/ JENNIFER M. HILL Name: Jennifer M. Hill Title: CFO

 

[KMI FIVE-YEAR CREDIT AGREEMENT -10]

--------------------------------------------------------------------------------

      SUMITOMO MITSUI BANKING CORPORATION
  
   By: /s/ EDWARD D. HENDERSON, JR.    Name: Edward D. Henderson, Jr. Title:
General Manager

 

[KMI FIVE-YEAR CREDIT AGREEMENT -11]

--------------------------------------------------------------------------------

     

COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES
  
  

   By: /s/ HARRY YERGEY Name: Harry Yergey Title: SVP         
      By: /s/ STEVEN POTTLE Name: Steven Pottle Title: VP

 

[KMI FIVE-YEAR CREDIT AGREEMENT -12]

--------------------------------------------------------------------------------

      LEHMAN BROTHERS BANK, FSB
  
   By: /s/ JANINE M. SHUGAN Name: Janine M. Shugan Title: Authorized Signatory

 

[KMI FIVE-YEAR CREDIT AGREEMENT -13]

--------------------------------------------------------------------------------

   CALYON NEW YORK BRANCH
  
   By: /s/ JACQUES BUSQUET Name: Jacques Busquet Title: Executive Vice President
     
      By: /s/ PHILIPPE SOUSTRA Name: Philippe Soustra Title: Executive Vice
President

 

[KMI FIVE-YEAR CREDIT AGREEMENT -14]

--------------------------------------------------------------------------------

   DEUTSCHE BANK AG NEW YORK BRANCH
  
      By: /s/ RICHARD HENSHALL Name: Richard Henshall Title: Director       By:
/s/ OLIVER RIEDINGER Name: Oliver Riedinger Title: Vice President

 

[KMI FIVE-YEAR CREDIT AGREEMENT -15]

--------------------------------------------------------------------------------

> > > > > > > > > > > > 

      USB LOAN FINANCE LLC
  
   By: /s/ WILFRED V. SAINT Name: Wilfred V. Saint Title: Director Banking
Products Services, US    By: /s/ DORIS MESA Name: Doris Mesa Title: Associate
Director Banking Products Services, US

 

[KMI FIVE-YEAR CREDIT AGREEMENT -16]

--------------------------------------------------------------------------------

      UFJ BANK LIMITED, NEW YORK BRANCH
  
      By: /s/ L.J. PERENYI    Name: L.J. Perenyi    Title: Vice President

 

[KMI FIVE-YEAR CREDIT AGREEMENT -17]

--------------------------------------------------------------------------------

      MERRILL LYNCH BANK USA
  
      By: /s/ PRESTON L. JACKSON    Name: Preston L. Jackson    Title: President
and CEO

 

[KMI FIVE-YEAR CREDIT AGREEMENT -18]

--------------------------------------------------------------------------------

      CREDIT SUISSE FIRST BOSTON, acting through its
Cayman Islands Branch
  
      By: /s/ THOMAS S. HALL    Name: THOMAS S. HALL    Title: VICE PRESIDENT   
   By: /s/ VANESSA GOMEZ    Name: VANESSA GOMEZ    Title: ASSOCIATE

 

[KMI FIVE-YEAR CREDIT AGREEMENT -19]

--------------------------------------------------------------------------------

      WELLS FARGO BANK TEXAS, N.A.
  
      By: /s/ RICHARD A. GOULD    Name: Richard A. Gould    Title: VP

 

[KMI FIVE-YEAR CREDIT AGREEMENT -20]

--------------------------------------------------------------------------------

SCHEDULE 1.01-A

PRICING SCHEDULE

     

The "ABR Spread", "Eurodollar Spread", "Facility Fee Rate" or "Utilization Fee
Rate", as the case may be, for any fiscal quarter are the applicable rates per
annum (expressed in bps) set forth below in the applicable row and column
corresponding to the ratings that exist on the last day of the immediately
preceding fiscal quarter:



Index Debt Ratings:

ABR
Spread

Eurodollar
Spread

Facility Fee
Rate

All-in Spread


(</= 50%
Utilization)

Utilization Fee
Rate
(> 50% Utilization)

All-in Spread
(> 50%
Utilization)

Category 1


>/= A-/A3

0.00 bps

29.0 bps

8.5 bps

37.5 bps

7.5 bps

45.0 bps

Category 2


>/= BBB+/Baa1

0.00 bps

35.0 bps

10.0 bps

45.0 bps

12.5 bps

57.5 bps

Category 3


>/= BBB/Baa2

0.00 bps

45.0 bps

12.5 bps

57.5 bps

12.5 bps

70.0 bps

Category 4


>/= BBB-/Baa3

0.00 bps

60.0 bps

15.0 bps

75.0 bps

12.5 bps

87.5 bps

Category 5
<BBB-/Baa3

0.00 bps

80.0 bps

20.0 bps

100.0 bps

25.0 bps

125.0 bps

          

For purposes of the foregoing, (i) if either Moody's or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody's and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next above that of the lower of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody's and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody's or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to Section
5.01 or otherwise. Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody's or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.



 

Schedule 1.01-A-1

--------------------------------------------------------------------------------

SCHEDULE 1.01-B

EXISTING LETTERS OF CREDIT

 

Beneficiary

Purpose

Amount
$

Counterparty

Expiration
Date

Auto
Renew

National Union Fire
Insurance Co. worker’s comp

1,684,000 

JP Morgan Chase

1/23/2005

yes

Kemper et al. worker’s comp

1,875,000 

JP Morgan Chase

1/23/2005

yes

Alpha Gen Power LLC Jackson lease-timing gap

10,733,500 

JP Morgan Chase

1/23/2005

no

Deutsche Bank Trust cover debt service -
Prudential, syndicate

6,600,000 

JP Morgan Chase

1/23/2005

yes

ACE American Insurance worker’s comp, auto

8,735,000 

JP Morgan Chase

1/02/2005

yes

Entergy NGPL Devers project

1,000,000 

JP Morgan Chase

8/28/2004

no

PSCo PPA - Thermo Greeley

1,894,555 

JP Morgan Chase

7/01/2005

yes

Total Letters of Credit   

32,522,055 

        

 

Schedule 1.01-B-1

--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender
  

Commitment

Citibank, N.A.
  

$73,170,731.71

Wachovia Bank, National Association
  

$73,170,731.71

JPMorgan Chase Bank
  

$66,341,463.41

The Bank of Tokyo-Mitsubishi, Ltd., Houston
Agency
  

$58,536,585.37

SunTrust Bank
  

$58,536,585.37

Harris Nesbitt Financing, Inc.
  

$58,536,585.37

Barclays Bank PLC
  

$58,536,585.37

The Royal Bank of Scotland plc
  

$58,536,585.37

Commerzbank AG, New York and Grand Cayman
Branches
  

$33,170,731.71

Lehman Brothers Bank, FSB
  

$33,170,731.71

Caylon, New York Branch
  

$33,170,731.71

Deutsche Bank AG New York Branch
  

$33,170,731.71

UBS Loan Finance LLC
  

$33,170,731.71

Sumitomo Mitsui Banking Corporation
  

$29,268,292.69

William Street Commitment Corporation
  

$29,268,292.68

UFJ Bank Limited, New York Branch
  

$17,560,975.61

Merrill Lynch Bank USA
  

$17,560,975.61

Credit Suisse First Boston
  

$17,560,975.61

Wells Fargo Bank Texas, N.A.
  

$17,560,975.61

Schedule 2.01-1

--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

     

Reference is made to the Five-Year Credit Agreement dated as of August 18, 2004
(as amended and in effect on the date hereof, the "Credit Agreement"), among
Kinder Morgan, Inc., the Lenders named therein and Citibank, N.A., as
Administrative Agent for the Lenders, Issuing Bank, and Swingline Lender. Terms
defined in the Credit Agreement are used herein with the same meanings.



     

The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth on the reverse hereof, (a) the interests set forth on
the reverse hereof in the Assignor's rights and obligations under the Credit
Agreement, including, without limitation, the interests set forth on the reverse
hereof in the Commitment of the Assignor on the Assignment Date and Loans owing
to the Assignor which are outstanding on the Assignment Date, but excluding
accrued interest and fees to and excluding the Assignment Date and (b) to the
extent permitted to be assigned under applicable law, all claims, suits causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the "Assigned
Interest"). The Assignee hereby acknowledges receipt of a copy of the Credit
Agreement. From and after the Assignment Date (i) the Assignee shall be a party
to and be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, have the rights and obligations of a Lender thereunder
and (ii) the Assignor shall, to the extent of the Assigned Interest, relinquish
its rights and be released from its obligations under the Credit Agreement.



     

This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 9.04(b) of the Credit Agreement.



     

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.



Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee's Address for Notices:

Effective Date of Assignment
("Assignment Date"):



A-1



--------------------------------------------------------------------------------

 

  
  
  
  
  
  
Facility
       
  
  
  
  
Principal Amount
Assigned
       
Percentage Assigned of Facility/Commitment (set forth, to at least 8 decimals,
as a percentage of the Facility and the aggregate Commitments of all Lenders
thereunder)
   Commitment Assigned: $

%

Loans:      

The terms set forth above and on the reverse side hereof are hereby agreed to:

   [Name of Assignor] , as Assignor
  
      By:______________________________
     Name:
     Title:
  
  
[Name of Assignee] , as Assignee
  
  
By:______________________________
     Name:
     Title:

The undersigned hereby consent to the within assignment:

Kinder Morgan, Inc.,
  
  
  
By: ______________________
     Name:
     Title: Citibank, N.A.,
as Administrative Agent,
  
  
By: __________________________
     Name:
     Title:



A-2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF OPINION OF BORROWER'S KANSAS COUNSEL

August 18, 2004

To the Lenders and Administrative Agent
c/o Citibank, N.A.,
 as Administrative Agent
2 Penns Way, Suite 200
New Castle, DE 19720

     

Re:    The "Credit Agreement" as hereinafter defined



Ladies and Gentlemen:

     

We refer to the $800,000,000 Five Year Credit Agreement, dated as of August 18,
2004 (the "Credit Agreement") between Kinder Morgan, Inc. ("Borrower"),
Citibank, N.A., as Administrative Agent, the Issuing Bank and the Swingline
Lender ("Administrative Agent"), the Lenders listed in the Credit Agreement,
Wachovia Bank, National Association and JPMorgan Chase Bank, as Co-Syndication
Agents, The Bank of Tokyo-Mitsubishi, Ltd. and SunTrust Bank, as
Co-Documentation Agents, and Citigroup Global Markets Inc. and Wachovia Capital
Markets, LLC, as Joint Bookrunners and Joint Lead Arrangers. We are special
Kansas counsel to Borrower. Capitalized terms not defined herein have the
meanings specified in the Credit Agreement. This opinion is being rendered to
you at the request of Borrower pursuant to Section 4.01(b) of the Credit
Agreement.



     

As special Kansas counsel to Borrower and in such capacity we have only
reviewed: (i) certified copies of the Articles of Incorporation of Borrower and
amendments thereto dated August 13, 2004, and a Certificate of Good Standing
dated August 13, 2004, both of which have been provided to us by the Secretary
of State of Kansas, and the Secretary's Certificate (including the exhibits
thereto) of the Secretary of Borrower dated August ____, 2004, (the "Corporate
Records"); (ii) an unexecuted copy of the Credit Agreement dated as of August
18, 2004; and (iii) have conducted such investigation of fact and law as we have
deemed necessary or advisable for the purpose of this opinion. In reviewing such
documents, Corporate Records, instruments and certificates, we have assumed the
genuineness of all signatures and initials thereon, the genuineness of all
notaries contained thereon, conformance of all copies with the original thereof
and originals to all copies thereof, and the accuracy of all statements,
representations and warranties contained therein. We have further assumed (i)
that all Corporate Records, documents, instruments, and certificates dated prior
to the date hereof remain accurate and correct on the date hereof; (ii) that the
Credit Agreement we have reviewed has been executed and delivered by all parties
thereto; and (iii) that the parties hereto, other than Borrower, are duly
authorized to execute and deliver the Credit Agreement, have due corporate and
other existence to do so, and the full power and legal right under all
applicable laws and regulations to execute, deliver and perform all of such
parties' obligations under such documents. In addition, we do not express an
opinion with respect to any federal or state securities laws, or any statutes,
administrative decisions, and rules and regulations of any county, municipal or
special political subdivisions. As to questions of fact material to this opinion
letter, we have, without independent investigation and with your permission,
relied upon and assumed to be true (a) certificates, statements and
representations made to us by officers and other representatives of Borrower,
(b) the representations contained in or incorporated into the Credit Agreement,
and (c) certain representations of public officials.





B-1-1



--------------------------------------------------------------------------------

     Upon the basis of the foregoing, and limited and qualified as set forth
herein, we are of the opinion that:

     

1.  Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Kansas, and has all corporate powers to
engage in any lawful act or activity for which corporations may be organized
under the Kansas General Corporation Code.



     

2.  The execution, delivery and performance of the Credit Agreement is within
the corporate power and authority of Borrower, have been duly authorized by
proper corporate proceedings on behalf of Borrower, do not require any approval
or consent or other action by and no notice to or filing with any Kansas
governmental authority, and do not and will not contravene, or constitute a
default under, any provision of the Kansas General Corporation Code or oil and
gas laws embodied in Chapter 55 of the Kansas Statute Annotated and regulations
promulgated thereunder.



     

Our opinions and statements expressed herein are restricted solely to the Kansas
General Corporation Code and oil and gas laws embodied in Chapter 55 of the
Kansas Statute Annotated and regulations promulgated thereunder, and do not
include any other Kansas laws and regulations. To the extent that the laws of
any other jurisdiction apply, we express no opinion and we assume that the
Credit Agreement is valid, legally binding, and enforceable under the laws of
such other jurisdiction.



     

This opinion is being delivered solely for the benefit of the persons to whom it
is addressed; accordingly, copies may not be furnished to any other person
without our prior written consent except that you may furnish copies thereof:
(a) to your independent auditors and attorneys; (b) to any state or federal
authority having regulatory jurisdiction over you; (c) pursuant to order or
legal process of any court or governmental agency; (d) in connection with any
legal action to which you are a party arising out of the above transactions; (e)
to any proposed participant or assignee in any Bank's interest in any
obligations under the Credit Agreement; (f) to any successor to Administrative
Agent; and (g) to Bracewell & Patterson, L.L.P. We acknowledge that Bracewell &
Patterson, L.L.P. is relying on the opinions herein expressed in rendering
certain opinions to Administrative Agent and the Banks. This opinion may not be
relied upon by you or any assignee or participant for any other purpose or
relied upon by any other person without our prior written consent. The
information set forth herein is as of the date of this letter, and we undertake
no obligation or responsibility to update or supplement this opinion in response
to or to make you aware of subsequent changes in the status of Borrower, the
law, or future events, facts, or information affecting the transactions
contemplated by the Credit Agreement occurring after the date of this letter.



  

Very truly yours,



Polsinelli Shalton Welte Suelthaus PC
A Professional Corporation

 

B-1-2

--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF OPINION OF BORROWER'S NEW YORK COUNSEL

August 18, 2004

Citibank, N.A.,
as Administrative Agent
Two Penns Way, Suite 200
New Castle, Delaware 19720

Dear Sirs:

     

We are counsel to Kinder Morgan, Inc., a Kansas corporation (the "Borrower"),
and have represented the Borrower in connection with the Credit Agreement (the
"Credit Agreement") dated as of August 18, 2004 among the Borrower, the Lenders
listed on the signature pages thereof, Citibank, N.A., as the Administrative
Agent, Wachovia Bank, National Association and JPMorgan Chase Bank, as the
Co-Syndication Agents. This opinion is being rendered to you at the request of
our client pursuant to Section 4.01(b) of the Credit Agreement. Unless otherwise
defined herein, capitalized terms herein have the meanings assigned to such
terms in the Credit Agreement.



     

In connection with this opinion, we have examined the Credit Agreement.



     

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records, certificates of public
officials, certificates or comparable documents of officers of the Borrower and
other instruments and have conducted such other investigations of fact and law
as we have deemed necessary or advisable for purposes of this opinion. We have
assumed (a) the genuineness of all signatures (other than those of the
Borrower), (b) the authenticity of all documents and records submitted to us as
originals, (c) the conformity to original documents and records of all documents
and records submitted to us as copies (including conformed copies), and (d) the
truthfulness of all statements of fact contained therein.



     

Upon the basis of the foregoing, and having due regard for such legal
considerations as we deem relevant, we are of the opinion that:



     

1.     The execution, delivery and performance by the Borrower of the Credit
Agreement require no action by or in respect of, or filing with, any
governmental body, agency or official (other than filings of the Credit
Agreement with the Securities and Exchange Commission pursuant to the reporting
requirements of the Securities Exchange Act of 1934) and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the articles of incorporation or by-laws of the Borrower or of any material
agreement, judgment, injunction, order, decree or other instrument, known to us
after due inquiry, binding upon the Borrower or any of its Subsidiaries or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.



     

2.     The Credit Agreement constitutes a valid and binding agreement of the
Borrower enforceable against the Borrower in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency or similar laws affecting
creditors' rights generally and by general principles of equity.



B-2-1

--------------------------------------------------------------------------------

     

3.     To our knowledge after due inquiry, there is no action, suit or
proceeding pending against, or threatened against or affecting, the Borrower or
any of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official, in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement.



     

4.     The choice of New York law (other than conflict of laws rules) to govern
the construction and interpretation of the Credit Agreement should, if the issue
is properly presented to a court of competent jurisdiction sitting in the State
of Texas, be found by such court to be a valid choice of law under the laws of
the State of Texas.



     

Our opinion is subject to the following:



     

(a)     We are members of the Bar of the State of Texas and the Bar of the State
of New York and the foregoing opinion is limited to the laws of the State of
Texas, the laws of the State of New York and the federal laws of the United
States of America. In rendering the opinion in paragraph 3 above, insofar as
such opinion involves matters governed by the laws of the State of Kansas, we
have relied, without independent investigation, upon the opinion of Polsinelli
Shalton & Welte, P.C., delivered to you pursuant to Section 4.01(b) of the
Credit Agreement.



     

(b)     Our opinion in paragraph 3 above is subject to the effect of applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
preference, liquidation, conservatorship or other similar laws affecting
creditor's rights generally.



     

(c)     The enforceability of the Credit Agreement is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and we express no opinion as to the
availability of specific performance or any other equitable remedy.



     

(d)     We express no opinion as to the legality, validity, binding effect or
enforceability of any provision in the Credit Agreement (i) purporting to
restrict access to courts or to legal or equitable remedies; (ii) purporting to
establish evidentiary standards; (iii) purporting to grant a right of set-off or
similar rights against moneys, securities and other properties of Persons other
than the Person granting such right or purporting to permit any Person
purchasing a participation to exercise a right of set-off or similar rights with
respect to such participation; (iv) releasing, exculpating or exempting any
Person from, or requiring indemnification of contribution of a Person for,
liability for its own negligence or to the extent that the same are inconsistent
with the public policy underlying any law, rule or regulation; or (v) pertaining
to subrogation rights, delay or omission of enforcement of rights or remedies,
severability or marshaling of assets.



     

(e)     We express no opinion as to the legality, validity, binding effect or
enforceability of any waiver under the Credit Agreement, or any consent
thereunder, relating to the rights of, or duties owing to, any Person which
exist as a matter of law except to the extent such Person may legally so waive
or consent and has so waived and consented.



     

(f)     We have assumed, as to each Person (other than the Borrower) shown as
being a party to the Credit Agreement, (i) that such Person is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized; (ii) that the Credit Agreement has been duly authorized,
executed and delivered by such Person; (iii) that such Person has the requisite
power and authority to perform its obligations under the Credit Agreement and
will perform such obligations in compliance with all laws and regulations
applicable to it; (iv) that there are neither suits, actions or



B-2-2

--------------------------------------------------------------------------------

proceedings pending against such Person nor judicial or administrative orders,
judgments or decrees binding on such Person that affect the legality, validity,
binding effect or enforceability of the Credit Agreement; (v) that no consent,
license, approval or authorization of, or filing or registration with, any
governmental authority is required for the valid execution, delivery and
performance of the Credit Agreement, and (vi) that the execution, delivery and
performance of the Credit Agreement by such Person do not violate (1) any
provision of any law or regulation, (2) any order, judgment, writ, injunction,
award or decree of any court, arbitrator, or governmental authority, (3) the
charter or bylaws of such Person, or (4) any indenture, lease or other agreement
to which such Person is a party or by which such Person or any of its assets is
bound; and (vii) that the Credit Agreement constitutes the legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its terms, subject to the type of qualifications regarding enforceability
as are set forth in this opinion. We have also assumed that each Lender will
make each Loan under the Credit Agreement for its own account in the ordinary
course of its commercial lending business.

     

(g)     We have assumed that the Administrative Agent and the Lenders will
comply with each usury savings clause in the Credit Agreement and that none of
the Administrative Agent or the Lenders has taken, reserved, charged or received
interest or will take, reserve, charge or receive interest, except as provided
in the Credit Agreement. We express no opinion as to the effect of the law of
any jurisdiction other than the State of Texas wherein any Lender may be located
or wherein enforcement of the Credit Agreement may be sought which limits the
rates of interest legally chargeable or collectible.



     

(h)     Our opinion is subject to the qualification that certain remedial
provisions of the Credit Agreement are or may be unenforceable in whole or in
part, but such possible unenforceability of such remedial provisions will not
render the Credit Agreement inadequate for enforcing payment of the indebtedness
that is evidenced by the Credit Agreement and for the practical realization of
the principal rights and benefits afforded by the Credit Agreement.



     

(i)     We have assumed that a party to the Credit Agreement is a resident of
the State of New York or that a party to the Credit Agreement has its place of
business or, if that party has more than one place of business, its chief
executive office or an office from which it conducts a substantial part of the
negotiations relating to the transaction, in the State of New York.



     

(j)     Whenever our opinion is given "to our knowledge after due inquiry" or is
based on circumstances "known to us after due inquiry", we have relied
exclusively upon certificates of officers (after the discussion of the contents
thereof with such officers) of the Borrower as to the existence or non-existence
of the circumstances upon which such opinion is predicated. We have no reason to
believe, however, that any such certificate is untrue or inaccurate in any
material respect.



     

(k)     In rendering the opinions herein relating to the absence of any
litigation, investigation or administrative proceeding, we express no opinion
with respect to the possible effect of any litigation, investigation or
proceeding as to which the Borrower is not a named party.



     

You are advised that various members of this firm are stockholders of the
Borrower; however, no member owns in excess of one percent of the Borrower's
outstanding common stock.



     

This opinion is rendered solely to you and any assignee or Participant in
connection with the above matter. This opinion may not be relied upon by you or
any assignee or Participant for any other purpose or relied upon by any other
person without our prior written consent.



   Very truly yours,
Bracewell & Patterson, L.L.P.

B-2-3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------